Per Curiam.
The plaintiff in error in this ease filed his petition to the superior court against the sheriff of DeKalb County, wherein, upon divers allegations and grounds therein set forth, he prayed for specific recovery of certain personal property, consisting of wines, whisky, beer, and other intoxicating liquors, which it is alleged he had lawfully aequred in the State of Florida and had shipped to him in this State prior to the year 1915; for an injunction against the destruction thereof; and for general relief. A rule to show cause was granted; also a restraining order to prevent the destruction of the property until the cause could be heard. The defendant filed an answer and a general demurrer to the petition. After amendment of the petition, the hearing on the rule was regularly continued from time to time, until the December term, 1922, when, the cause coming on regularly to be heard, the court heard the demurrer and certain affidavits offered as evidence by the plaintiff, no evidence being offered by the defendant, who elected to stand on the issue of law as made by the demurrer. Thereupon the court sustained the demurrer and dismissed the case. To this judgment the plaintiff excepted. Held, that *489the court did not err in sustaining the demurrer and dismissing the case. Acts of the General Assembly of Georgia, Extraordinary Session, 1915, p. 77; Act Ex. Sess. 1917, p. 7; DeLaney v. Plunkett, 146 Ga. 547 91 S. E. 561, L. R. A. 1917D, 926, Ann. Cas. 1917E, 685); Barbour v. State, 146 Ga. 667 (92 S. E. 70, 2 A. L. R. 1095); Bunger v. State, 146 Ga. 672 (92 S. E. 72).
No. 3550.
September 26, 1923.
Equitable petition. Before Judge Hutcheson. Delvalb superior court. December 9, 1922.
Alexander & Meyerhardt and Branch & Eoward, for plaintiff.
Alonzo M. Brand, solicitor-general, for defendant.

Judgment affirmed.


All the Justices concur except